Hovey, J.
Assumpsit for an attorney’s fees. Plea, the general issue. Trial by jury. Verdict for the defendants. Motion for a new trial overruled, and judgment on the verdict.
The plaintiff brings the case here on error, and insists that the judgment of the Circuit Court should be reversed, first, because it is contrary to the law and the evidence, and, secondly, because the Court admitted improper evidence on the trial.
1. As to the first point, we are not prepared to say that any error exists. The evidence is very conflicting, but there was enough introduced by the defendant, taken by itself, to sustain the verdict; and we have repeatedly ruled, in such cases, that we will not disturb the finding of the j™y-
2. Henry S. Christian, a witness introduced by the defendants, testified, “In.the case of Corwin v. Redingions and Armingtons, in chancery, I was employed as the attorney of William Armington and John Redington. I drew up the answer and signed my name and the name of Mr. Scobey, as attorneys. When Armington saw Mr. Scobey's name associated with mine in his defence of that suit, he expressed a dissatisfaction, telling me that Scobey was not his attorney, &c. Scobey was not present.”
This testimony was objected to, but the Court overruled the objection. As this suit was brought for the recovery of fees for the alleged retainer and services in the case testified to by Christian, the Court erred in permitting this testimony to be given to the jury. A party can not prove his own declarations to sustain his defence. The evidence *515being conflicting, it is difficult for us to say what might have been the verdict, had this testimony been rejected.
J. S. Scobey, for the plaintiff.
B. W Wilson, for the defendants.
Davison, J., having been concerned as counsel, was absent.
Per Curiam. — The judgment is reversed with costs. Cause remanded, &c.